ATTORNEY     OF TEXAS
                                    GENERAL
                                         GREG ABBOTT




                                            August 24,2007


The Honorable Patrick M. Rose                         Opinion No. GA-0565
Chair, Committee on Human Services
Texas House of ~e~resentatives                        Re: Proper calculation of the fee that a campaign
Post Office Box 2910                                  manager may charge to a charitable organization
Austin, Texas 78768-2910                              for services rendered in connection with the state
                                                      employee charitable campaign (RQ-0574-GA)

Dear Representative Rose:

        You ask about the proper calculation of the fee that a campaign manager may charge to a
charitable organization for services rendered in connection with the state employee charitable
campaign.'

        Chapter 659, subchapter I of the Government Code requires that a state employee charitable
campaign be conducted annually. See TEX.GOV'TCODEANN.5 659.138 (Vernon 2004) ("A state
employee charitable campaign shall be conducted each autumn."). The program permits state
employees, on a voluntary basis, to authorize paycheck deductions to support charitable
organizations. See id. $3 659.132 (authorizing voluntary deductions); ,133 (participation by state
employee is voluntary). Although the campaign is statewide, it is conducted on a local level in each
of several local campaign areas. See id. 3 659.140(e) (providing for local campaign areas and a state
campaign manager). Each local campaign is conducted by the local state employee charitable
campaign committee, which appoints a local campaign manager. See id. 3 659.143. Your question
relates to the fees that a local campaign manager may charge to a participating eligible charitable
organization. See Request Letter, supra note 1, at 1. The proper calculation of those fees is
determined by section 659.148, which provides in part as follows:

                         (b) A campaign manager may charge a reasonable and
                necessary fee for actual campaign expenses to the participating
                                                      -
                charitable organizations in the same urouortion
                                                            A
                                                                   that the contributions
                to that charitable organization bear to the total of contributions in the
                state employee charitable campaign.


        'See Letter from Honorable Patrick M. Rose, Chair, Committee on Human Services, Texas House of
Representatives, to Honorable Greg Abbott, Attorney General of Texas (Feb. 26, 2007) (on file with the Opinion
Committee, also available at http:llw.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Patrick M. Rose - Page 2 (GA-0565)



                       (c) A fee under Subsection (b) must be based on the
               combined expenses of the state campaign manager and each local
               campaign manager and may not exceed 10percent of the total amount
               collected in the state employee charitable campaign unless the state
               policy committee approves a higher amount to accommodate
               reasonable documented costs.

TEX.GOV'TCODEANN.5 659.148(bHc) (Vernon 2004).

        Section 659.148 sets out a formula for calculating a campaign manager's "reasonable and
necessary fee": the fee charged to a charitable organizationmust be directly related to the proportion
that the "contributions to that charitable organization bear to the total of contributions in the state
employee charitable campaign" as a whole. Id. 5 659.148@). Moreover, the fee must be based on
the combined expenses of the state and local campaign manager. See id. 3 659.148(c). Finally the
fee may not exceed ten percent of the total amount collected in the state employee charitable
campaign. See id.'

        You ask, in effect, whether subsection (c) provides that each local campaign manager is
limited to a ten percent fee of the total amount of contributions collected for his particular area, or
whether the combined fees of the state campaign manager and all local campaign managers are
limited to ten percent of the total amount of contributions collected in the aggregate state employee
charitable campaign. See Request Letter, supra note 1, at 1.

         Like the courts, this office must construe a statute so as to give effect to the Legislature's
intent. See Liberty Mut. Ins. Co. v. Garrison Contractors,Inc., 966 S.W.2d 482,484 (Tex. 1998).
To accomplish that purpose, we begin by looking at the plain and common meaning of the statute's
text. See id. According to the language of subsection 659.148(c), the fee calculation must be based
on the aggregate amount of contributions collected in the entire statewide campaign. Subsection (b)
speaks in terms of "the total of contributions." TEX.GOV'TCODE         ANN.5 659.148(b) (Vernon 2004).
Subsection (c) refers to "combined expenses of the state campaign manager and each local campaign
manager," and to "10 percent of the total amount ~ollected."~         Id. 3 659.148(c) (emphasis added).
If, for example, one local campaign manager's expenses exceed ten percent of the contributions
collected for his area, he may still be eligible to collect the full amount of his expenditures, provided
the combined expenses of the statewide campaign manager and the local campaign managers do not
exceed ten percent of the total statewide contributions.

       We conclude that the proper calculation of the fee described by section 659.148(c),
Government Code, must be based upon the aggregate amount of contributions collected on a
statewide basis.

        2The fee may exceed ten percent if"the state policy committee approves a higher amount to accommodate
reasonable documented costs." TEX.GOV'T CODEANN.5 659.148(c) (Vernon 2004).

     'The Comptroller's rules also use the terms "combined expenses" and "total combined fee." See 34 TEX.
ADMW.CODE$5 326.1,327.1 (2007) (concerning ten percent cap).
The Honorable Patrick M. Rose - Page 3    (GA-0565)



                                   S U M M A R Y

                    The proper calculation of the fee described by section
              659.148(c), Government Code, must be based upon the aggregate
              amount of contributions collected on a statewide basis.

                                         Very truly yours,


                                         A,-
KENT C. SmLIVAN
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee